Brady, J.
(dissenting.) TJpon the return day of the summons herein the parties appeared and plaintiff complained orally, a-s follows, viz.: “ Work, labor and services.” The defendant demurred and the demurrer was sustained. Plaintiff was allowed to amend and then pleaded as follows: “ Work, labor and services rendered -at the defendant’s request for an agreed price of $250.” The complaint as amended appears in the shape of a written memorandum attached to the summons in the action. The defendant again demurred upon the ground that such -amended complaint did not state facts sufficient to constitute a cause of action. The demurrer was overruled and from the interlocutory judgment overruling the demurrer the defendant appeals. Tin-*223less oral pleadings in the Municipal 'Courts are to be tested by the -application of the strictest rules of pleading, not only as to substance but as to form, the complaint as amended in this case was sufficient. To slightly paraphrase the words of the plaintiff, he says: “ I rendered w-orlc, labor and services -at defendant’s request for an agreed price of $250.” It is quite probable that-, had a written complaint been drawn, the facts would have been detailed more perfectly; but the words used sufficiently state the facts- to constitute a cause of action. In the various cases cited by counsel, the complaint therein was clearly insufficient. As stated in Samuelson v. Mayer, 139 App. Div. 8, “It has, however, been the consistent purpose of the Legislature to preserve oral pleadings in the Municipal Court, * * * but this does not mean that a complaint need not state facts sufficient to constitute a cause of action.” Yet it is reasonable to assume that language may be implied appropriate to give the facts stated in the complaint herein a form sufficient to successfully withstand demurrer.
The interlocutory judgment should be affirmed, with costs.
Judgment reversed.